DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 11/08/2019. Claims 1-20 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0046978 A1 (“Forostovsky”).

Regarding claim 1, Forostovsky teaches A vehicle comprising: a chassis comprising a first end and a second end and a first side and a second side; and a plurality of quick release drive modules coupled to the chassis, each drive module comprising a plurality of wheels, a steering mechanism coupled to the plurality of wheels, and a motor configured to power the wheels, wherein at least one of the drive modules is disposed proximate to the first end on the first side, and wherein at least another (see at least Abstract, Fig. 1, and [002]).

Regarding claim 2, Forostovsky further teaches the plurality of drive modules comprise a first drive module and a second drive module, and wherein the first drive module and the second drive module are disposed in mirrored orientations (see at least [0062]).

Regarding claim 3, Forostovsky further teaches a battery coupled to the chassis on the first side and configured to power the plurality of drive modules (see at least [0058]-[0060]).

Regarding claim 4, Forostovsky further teaches the battery comprises a battery electrical connection, wherein the chassis further comprises a chassis electrical connection, and wherein the battery electrical connection is configured to connect to the chassis electrical connection to provide power from the battery to the drive modules (see at least [0058]-[0060]).

Regarding claim 5, Forostovsky further teaches the chassis further comprises a chassis circuit configured to receive power from the chassis electrical connection and provide power to one or more of the drive modules (see at least [0054]).

Regarding claim 6, Forostovsky further teaches the battery comprises one or more battery electrical connections, wherein each of the plurality of drive modules comprise a drive module electrical connection, and wherein the battery electrical connections are configured to connect to the drive module electrical connections to provide power from the battery to the drive modules (see at least [0054]-[0060]).

Regarding claim 7, Forostovsky further teaches a controller communicatively coupled to the plurality of drive modules and configured to provide steering instructions to each of the steering mechanisms and to provide operating instructions to each of the motors (see at least [0059]).

Regarding claim 8, Forostovsky further teaches the controller is configured to: determine a direction of travel of the vehicle; determine a first drive module disposed forward, according to the direction of travel, of a second drive module; and provide steering instructions to the steering mechanism of the first drive module to change the direction of travel of the vehicle (see at least [0056]-[0059]).

Regarding claim 9, Forostovsky further teaches the controller is further configured to: provide steering instructions to the steering mechanism of the second drive module to lock, in a first position, the steering mechanism of the second drive module while operating the steering mechanism of the first drive module (see at least [0056]-[0059]).

Regarding claim 11, Forostovsky further teaches the controller is further configured to: determine a velocity of the vehicle, wherein the steering instructions are based on the velocity of the vehicle and the determination that the category is the first category (see at least [0056]-[0059]).

Regarding claim 12, Forostovsky further teaches the controller is further configured to: determine that the category is a second category; and limit, responsive to determining that the category is the second category and via the operating instructions, the power output of the motor to a second (see at least [0056]-[0059]).

Regarding claim 13, Forostovsky further teaches steering instructions further operate the steering mechanism of the second drive module when causing the vehicle to change the direction of travel (see at least [0056]-[0059]).

Regarding claim 14, Forostovsky further teaches the controller is disposed on the second side (see at least [0059]).

Regarding claim 15, Forostovsky further teaches each of the plurality of drive modules is coupled to the chassis via a catch, toggle clamp, quick release fastener, or threaded fastener (see at least Fig 1 and [0062]).

Regarding claim 16, Forostovsky further teaches the motor of each of the drive modules is at least partially disposed within one of the wheels (see at least Fig 1 and [0062]).

Regarding claim 17, Forostovsky further teaches a sensor suite disposed on the second side; and a cargo container disposed on the second side (see at least [0056]).





Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0083509 A1 (“Borroni”).

 Regarding claim 18, Borroni teaches receiving a vehicle, wherein the vehicle comprises: a chassis comprising a first end and a second end and a first side and a second side; and a plurality of quick release drive modules coupled to the chassis, each drive module comprising a plurality of wheels, a steering mechanism coupled to the plurality of wheels, and a motor configured to power the wheels, wherein at least one of the drive modules is disposed proximate the first end on the first side, and wherein at least one of the drive modules is disposed proximate the second end on the first side; determining that at least one of the drive modules is faulty; releasing the faulty drive module from the chassis; and replacing the faulty drive module (see at least Abstract and [0025]-[0029]).

Regarding claim 19, Borroni further teaches releasing a battery from the chassis; and replacing the battery (see at least [0027]-[0029].

Regarding claim 20, Borroni further teaches providing an input indicating a category of cargo carried by the vehicle through a user interface of the vehicle, wherein the vehicle is configured to operate based on the category (see at least Abstract and [0019]).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0046978 A1 (“Forostovsky”) in view of by US 2015/0083509 A1 (“Borroni”).

Regarding claim 10, Forostovsky is not explicit on a user interface communicatively coupled to the controller, wherein the controller is further configured to: receive indication from the user interface associated with an input from a user indicating a category of cargo carried by the vehicle; determine that the category is a first category; and limit, responsive to determining that the category is the first category and via the operating instructions, power output of the motor to a first limit, however,
	Borroni discloses a user interface communicatively coupled to the controller, wherein the controller is further configured to: receive indication from the user interface associated with an input from a user indicating a category of cargo carried by the vehicle; determine that the category is a first category; and limit, responsive to determining that the category is the first category and via the operating instructions, power output of the motor to a first limit (see at least Abstract and [0019]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Borroni with the system disclosed by Forostovsky in order to enhance the drive capabilities (Boroni, [0052]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665